                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                    Case No. 19-cr-20084
                                                    Hon. Matthew F. Leitman
v.

GARY DON LYNN JR.,

     Defendant.
__________________________________________________________________/

                   ORDER FOR SUPPLEMENTAL BRIEFING

      Now pending before the Court is Defendant’s Motion to Suppress (see ECF

#12.) The Court has reviewed the parties’ briefs and has concluded that it would

benefit from supplemental briefing as described below.

      The government argues that the searches and seizures in this case were

constitutional due to Defendant’s status as a parolee. In support, the government

cites, among other things, Samson v. California, 547 U.S. 843 (2006), and condition

4.2 of Defendant’s Parole Order, which references MCL 791.236(19). (See Resp.,

ECF #15.)

      The Court directs the parties to address the following question in supplemental

briefing: If, based upon Defendant’s status as a parolee, law enforcement officials

were authorized to conduct a search of Defendant’s home and authorized to seize at



                                         1
least certain types of items during that search, did the search and seizures here exceed

the permissible scope of a search and seizure under the line of authority relied upon

by the government? For example, during a search of a parolee’s home under the line

of authority relied upon by the government, are law enforcement officials limited to

searching for and seizing items that, on their face, are (1) contraband, (2) evidence

of a crime, or (3) prohibited items under the parolee’s Parole Order? Or, are there

no limits (or other limits) on what officers may search for and seize during the search

of a parolee’s house? If there are limits on the scope of a search and seizure

permitted under the line of authority relied upon by the government, please explain

how the searches and seizures here either complied with or exceeded that scope.

      The parties shall file their supplemental briefs by not later 12:00 p.m (noon)

on May 14, 2019.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: May 3, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 3, 2019, by electronic means and/or ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764



                                           2
